                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                            )
    BLAKE GORDON,                           )
                                            )
               Petitioner,                  )
                                            )   No. 18 C 5020
         v.                                 )
                                            )   Judge Virginia M. Kendall
    ALEX JONES *,                           )
    Warden, Menard Correctional Center
                                            )
               Respondent.                  )
                                            )

                    MEMORANDUM OPINION AND ORDER

       Blake Gordon, a state prisoner, petitions pro se for a writ of habeas corpus

under 28 U.S.C. § 2254. (Dkt. 1.) In his petition, Gordon raises seven constitutional

claims. He contends that: (1) the trial court erred by admitting his police statement;

(2) the prosecution asked its witness a leading question; (3) the trial court judge took

on the role of the prosecutor; (4) the trial judge failed to state that the defendant is

presumed innocent, overruled the petitioner’s repeated objections, and answered

questions for the prosecution’s witness; (5) he received ineffective assistance of

counsel when his trial attorney failed to both “investigate into the allegations of first

degree murder” and call character witnesses; (6) he received ineffective assistance of

counsel when his appellate attorney failed to raise an ineffective counsel claim




*Because Alex Jones is now the Acting Warden of Menard Correctional Center, he
automatically substitutes in as the respondent. Fed. R. Civ. P. 25(d).
against his trial attorney; and (7) the trial judge failed to advise Gordon of his right

to a speedy trial, making the “continuance … not by agreement.” (Dkt. 1 at 6-6b.)

      All claims except the fifth are procedurally defaulted. Gordon failed to submit

these claims for one complete round of State appellate review. The fifth claim,

ineffective assistance of trial counsel, does not overcome the highly deferential

standard of habeas review. Therefore, this Court denies the petition.

                                   BACKGROUND

      In 2011, a jury convicted Gordon of the first degree murder of Dominique

Conyers and the attempted first degree murder of Victor Barton in connection with

an August 2008 shooting in Cook County, Illinois. Gordon, who was on mandatory

supervised release at the time of the shooting and has three prior convictions,

received consecutive 50- and 10-years’ sentences in the Cook County Circuit Court.

See People v. Gordon, 2017 IL App (1st) 151506-U, 2017 WL 3926908, at *1 (“Gordon

II”), appeal denied, 94 N.E.3d 642 (Ill. 2018).

I.    Facts

      The evidence at trial established that during the overnight hours between

August 19 and 20, 2008, Gordon fired multiple gunshots at a dark blue vehicle

containing rival gang members Conyers, Barton, and Tracy Smith. See People v.

Gordon, 2014 IL App (1st) 110664-U, 2014 WL 2442570, at *1 (“Gordon I”), appeal

denied, 20 N.E.3d 1258 (Ill. 2014). Conyers, sitting in the backseat, died from his

gunshot wounds; Barton, in the front-passenger seat, was injured. Gordon II, 2017

WL 3926908, at *1. Gordon received a 50-year sentence for the first degree murder



                                           2
of Conyers and a consecutive 10-year sentence for the attempted first degree murder

of Barton. Id.

      Gordon testified at trial that he acted in self-defense. Id. Gordon testified that

at 10:35 p.m. on the night of the shooting, a dark blue vehicle drove past him a block

away from where the shooting ultimately occurred. Gordon I, 2014 WL 2442570, at

*3. The vehicle’s occupants flashed gang signs that were disrespectful to Gordon’s

gang, the Mafia Vice Lords. Id. Around midnight, a dark blue vehicle containing

Smith, Conyers, and Barton approached Gordon’s location with its lights off, which

led Gordon to believe that a drive-by shooting was about to occur. Id. at *4. Gordon

further testified that he saw someone in the car’s backseat pointing a silver and black

gun in his direction. Id. Fearing for his life, Gordon ran to a nearby porch, retrieved

a gun, and fired it multiple times at the dark blue vehicle. Id.

      After Gordon testified, his lawyer sought to bolster the self-defense theory by

proving Smith’s propensity for violence. To that end, Gordon’s lawyer tried to call a

police officer, Officer McDermott, to testify about his arrest of Smith on January 19,

2010. Id. Immediately prior to that arrest, as Officer McDermott pursued Smith on

foot, Smith tossed a handgun to his cousin and told his cousin to shoot Officer

McDermott. Id. However, the trial court excluded Officer McDermott’s testimony for

three reasons: (1) Smith’s confrontation with Officer McDermott occurred after

Gordon’s 2008 shooting; (2) Smith was not a victim of Gordon’s 2008 shooting; and (3)

Gordon did not testify that Smith was the initial aggressor in the 2008 shooting. Id.




                                          3
      Gordon’s lawyer also examined Jeremy Powell, who witnessed the shooting.

Id. at *2. Powell testified to Gordon’s self-defense theory and Conyers’ propensity for

violence, but cross-examination revealed that Powell’s trial testimony contradicted

his statements to the grand jury. Id. at *3. When the prosecution attempted to

introduce the grand jury transcript to impeach Powell, Gordon’s lawyer objected on

the ground that the impeachment was already perfected. Id. The trial court agreed.

Id.

      In the subsequent presentence investigation report (PSI), the defense

introduced several mitigating facts. According to the PSI, Gordon was raised by his

mother. Gordon II, 2017 WL 3926908, at *1. He attended school only as far as the

eighth grade and achieved a fourth-grade proficiency. Id. Gordon attempted suicide

approximately 10 times and, in 2010, attempted to hang himself with his bed sheets.

Id. He completed a drug rehabilitation program while incarcerated and did not

consume alcohol. Id. Gordon has two children and the PSI stated that he enjoyed

spending time with them. Id. The PSI also stated that Gordon was a member of the

Mafia Vice Lords gang. Id.

      At sentencing, the State raised several aggravating arguments. Gordon was

on “parole” at the time of the shooting and had three prior felony convictions. Id. at

*2. The State argued that Gordon “love[d] guns” and that he committed a “senseless

gang-related murder.” Id. Conyers’ mother also read an impact statement. Id. at *1.

She stated that Conyers’ unborn son would never have a father, while Gordon would

have “the opportunity and pleasure” to see his children grow. Id.



                                          4
      Gordon’s trial counsel responded that he should receive the minimum sentence

“under the circumstances.” Id. at *2. He was a student with special-education needs

who tested at a fourth-grade proficiency level. Id. As for Gordon’s prior convictions,

the defense stated that one was for gun possession and that he was sentenced to “boot

camp” for the other two. Id.

      At sentencing, the trial court stated that Gordon had “chances upon chances to

no avail.” Id. The court outlined Gordon’s criminal history: several juvenile cases,

several gun-related convictions, and this 2008 shooting of Conyers while on “parole.”

Id. The court noted the effect of Gordon’s actions on both his family and Conyers’.

Gordon received a sentence of 50 years for first-degree murder and 10 years for

attempted first-degree murder. Id. at *1.

II.   Procedural History

      Between 2014 and 2017, Gordon appealed the trial court’s holdings twice, first

directly and then in pro se postconviction proceedings. The state appellate court

affirmed the trial court’s rulings both times. See Gordon I, 2014 WL 2442570, at *1;

Gordon II, 2017 WL 3926908, at *1. Each appeal gave rise to a PLA; the Illinois

Supreme Court denied both. See 20 N.E.3d 1258 (Ill. 2014) (denying Gordon I); 94

N.E.3d 642 (Ill. 2018) (denying Gordon II).     Finally, in 2018, Gordon filed this

petition.

      A.     Direct Appeal

      Gordon appealed his trial court conviction, raising two arguments. First, he

contended that the trial court abused its discretion by barring evidence related to



                                            5
Smith and Conyers’ propensity for violence. Gordon I, 2014 WL 2442570, at *1.

Second, he asserted that the trial judge erred by admitting a witness’s grand jury

testimony as substantive evidence and allowing the prosecutor to misrepresent that

evidence during closing arguments. Id. The state appellate court affirmed Gordon’s

conviction. Id.

       Gordon’s argument for Smith’s propensity for violence rested on Officer

McDermott’s excluded testimony. Id. at *4. However, the state appellate court noted

that Officer McDermott testified about violent acts Smith committed in 2010, 17

months after the 2008 shooting.        Id.   Therefore, the court found that Officer

McDermott’s testimony was not relevant to proving Smith’s propensity for violence

prior to the 2008 shooting. Id. at *5. The court explained that, given the irrelevance

of the testimony, its exclusion did not reach the arbitrary, fanciful, or unreasonable

threshold for abuse of discretion. Id. (citing People v. Rivera, 986 N.E.2d 634, 646

(Ill. 2013)).

       In the same appeal, Gordon argued that the trial court abused its discretion

when it sustained the State’s objection to Powell’s testimony that Conyers had

previously shot him. Id. at *6. However, the state appellate court held that Gordon

forfeited this argument by failing to include it in his motion for a new trial. Id.

       Gordon alternatively argued for two theories of ineffective assistance of

counsel. Gordon argued that his trial attorney failed to argue for the admission of

Powell’s testimony and failed to make an offer of proof as to Powell’s testimony. Id.

The court, citing Strickland v. Washington, 466 U.S. 668 (1984), held that counsel’s



                                             6
strategy was neither unreasonable nor prejudicial to Gordon.         Though Powell’s

testimony spoke to Conyers’ propensity for violence, the court held that Powell was

not a credible witness. Gordon I, 2014 WL 2442570, at *7. Powell was affiliated with

the same gang as Gordon, had prior convictions, and his prior testimony to the grand

jury was inconsistent. Id. Given this history, the appellate court held that Powell’s

testimony would not have been a persuasive vehicle for introducing evidence of

Conyers’ propensity for violence to the jury and concluded that it was not reasonably

probable that Powell’s testimony would have changed the outcome of Gordon’s trial.

Id. Thus, the appellate court held that Gordon’s trial counsel’s failure to argue in

support of Powell’s testimony did not likely prejudice Gordon, and he was not denied

effective assistance of counsel. Id.

      The appellate court also held that Powell’s grand jury testimony was properly

admitted as substantive evidence. Id. Under 725 ILCS § 5/115-10.1(c)(1), the grand

jury testimony was admissible because Powell’s grand jury testimony was

inconsistent with his trial testimony, Powell was subjected to cross-examination on

the grand jury testimony, and he made the grand jury testimony under oath. Id.

      Following the appellate court’s ruling, Gordon filed his first petition for leave

to appeal (PLA) to the Illinois Supreme Court. In the PLA, Gordon argued that the

trial court erroneously applied Illinois Rule of Evidence 405 when it excluded

evidence of the surviving victim’s propensity for violence.     (See Dkt. 13-6.)   On

September 14, 2014, the Illinois Supreme Court denied the PLA. See People v.

Gordon, 20 N.E.3d 1258 (Ill. 2014).



                                          7
       B.     Collateral Attack

       In January 2015, Gordon brought nine claims in a pro se postconviction

petition, arguing, among other things, ineffective assistance of trial counsel for failing

to call family character witnesses at sentencing. Gordon II, 2017 WL 3926908, at *2.

Gordon attached to the petition the supporting affidavits of his mother, his mother’s

fiancé, and his godmother. Id. The trial court summarily dismissed the petition as

“frivolous” and “patently without merit.” Id. (citing People v. Hodges, 912 N.E.2d

1204, 1209-10 (Ill. 2009)) (a court will issue a summary dismissal of a postconviction

petition as frivolous or patently without merit when the petition has no arguable

basis in fact or law).

       Gordon appealed the summary dismissal and argued that his trial counsel

failed to provide effective assistance by neither investigating nor presenting the

potentially mitigating testimony of character witnesses at sentencing. Gordon II,

2017 WL 3926908, at *3. Gordon claimed that the testimony would show Gordon’s

“rough childhood in a single-parent home” and his “changes for the better when he

became a father.” Id. He argued that the testimony would have contributed to a

lesser sentence. Id.

       The appellate court summarized Gordon’s three affidavits similarly but

rejected his conclusion. As the court explained, Gordon “was raised by a single

mother, had begun to make positive changes to his life since becoming a parent, and

was needed to parent his children.”         Id.   However, the affidavits’ mitigating

information was cumulative of the facts in the PSI. Id. The appellate court therefore



                                            8
held that the absence of the additional testimony did not establish the prejudice

necessary to prevail on an ineffective assistance of counsel claim.      Id.; see also

Strickland, 446 U.S. at 693-95 (a defendant must show that counsel’s representation

prejudiced him and was objectively unreasonable to prove ineffective assistance);

People v. Jarnagan, 506 N.E.2d 715, 721 (Ill. App. Ct. 1987) (“Failure to call or

investigate a witness whose testimony is cumulative does not demonstrate ineffective

assistance of counsel.”).

      The appellate court also noted that Gordon’s trial counsel presented other

mitigation arguments at sentencing. Gordon II, 2017 WL 3926908, at *3. Among

them, trial counsel asserted that Gordon tested at the fourth-grade level and was a

special education student—thus, trial counsel did not neglect a mitigation strategy

altogether and pursued a strategy within the reasonable range of professional norms.

Id.

      Finally, the appellate court considered the effect of the mitigating evidence in

the context of the “nature and amount of evidence in aggravation.” Id. at *4; see also

People v. Simon, 22 N.E.3d 1248, 1265 (Ill. App. Ct. 2014). Given the aggravating

evidence of Gordon’s prior gun-related convictions and his “parole[d]” status at the

time of the shooting, the court reasoned that the mitigating evidence would not have

“tipped [the scale] in defendant’s favor.” Gordon II, 2017 WL 3926908, at *4 (quoting

People v. Easley, 736 N.E.2d 975, 997 (Ill. 2000)).     The appellate court rejected

Gordon’s appeal for ineffective assistance of trial counsel and affirmed the trial

court’s summary dismissal of his pro se postconviction petition. Id.



                                          9
         Gordon filed his second PLA to the Illinois Supreme Court on the same

ineffective assistance of trial counsel theory. (See Dkt. 13-14.) On January 18, 2018,

Illinois Supreme Court denied the PLA. See People v. Gordon, 94 N.E.3d 642 (Ill.

2018).

         C.     Habeas Petition

         After the Illinois Supreme Court denied Gordon’s second PLA, Gordon

petitioned this Court for a writ of habeas corpus under 28 U.S.C. § 2254. He raised

the same ineffective assistance of counsel claim from the second PLA along with six

other claims.

                              STANDARD OF REVIEW

         28 U.S.C. § 2254 governs federal habeas corpus petitions by state prisoners.

Federal habeas courts look to the Antiterrorism and Effective Death Penalty Act of

1996 (AEDPA), which limits a federal court’s ability to overturn state court

judgments under § 2254.       Following § 2254(d), a federal habeas court will not

overturn a state court judgment unless it “resulted in a decision that was contrary to,

or involved an unreasonable application of … clearly established” Supreme Court

precedent. See Shoop v. Hill, 139 S. Ct. 504, 506 (2019) (per curiam). To prove that

a state court decision was contrary or unreasonable, a state prisoner must show that

the decision was “so lacking in justification that there was an error . . . beyond any

possibility for fairminded disagreement.” Burt v. Titlow, 571 U.S. 12, 19-20 (2013)

(quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). The standard is strongly




                                          10
deferential to state court rulings and “erects a formidable barrier” for state prisoners

seeking federal habeas relief. Id.

      Strickland v. Washington set the clearly established Supreme Court precedent

for ineffective assistance of counsel cases. 466 U.S. 668 (1984). Following Strickland,

Gordon bears the burden of showing that his counsel’s representation fell below an

objective standard of reasonableness (performance prong) that prejudiced his defense

(prejudice prong). Strickland, 466 U.S. at 687-88, 693. In assessing the performance

prong, the Court will first ask “whether, in light of all the circumstances, [counsel’s]

identified acts or omissions were outside the wide range of professionally competent

assistance.” Harper v. Brown, 865 F.3d 857, 860 (7th Cir. 2017) (quoting Strickland,

466 U.S. at 690). The prejudice prong directs the Court to assess whether there is “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 860-61 (quoting Strickland, 466 U.S.

at 694). “Judicial scrutiny of counsel’s performance must be highly deferential” and

there is a strong presumption that counsel “rendered adequate assistance and made

all significant decisions in the exercise of reasonable professional judgment.”

Strickland, 466 U.S. at 689-90.

      Thus, when a state prisoner triggers both the AEDPA and Strickland in his

federal habeas appeal, he faces two layers of deference in favor of the state court’s

judgment. Lee v. Avila, 871 F.3d 565, 571 (7th Cir. 2017).

                                     ANALYSIS

      Gordon’s petition raises seven claims under the Fifth, Sixth, and Fourteenth

Amendments to the United States Constitution. He argues five instances of due
                                          11
process violations arising from trial court error. Namely, Gordon contends that the

trial court erred when it: (1) admitted his police statement, which he claims was

elicited through intimidation; (2) permitted the prosecution to ask its witness a

leading question; (3) showed prejudice in taking on the role of a prosecutor; (4) failed

to state that Gordon was presumed innocent, answered questions for the prosecution,

and allowed the prosecution to change its narrative; and (5) failed to admonish

Gordon of his rights to a speedy trial. Additionally, Gordon argues two instances of

ineffective assistance of counsel—that his trial counsel was ineffective for failing to

call mitigating witnesses and that his appellate counsel should have raised the

ineffectiveness of his trial counsel.

      Before analyzing the merits of Gordon’s petition, the Court must first consider

whether Gordon has cleared § 2254’s threshold for procedural default by presenting

his claim for one complete round of review in state court. Crutchfield v. Dennison,

910 F.3d 968, 972 (7th Cir. 2018), cert. denied, 139 S. Ct. 1587 (2019) (citing Davila

v. Davis, 137 S. Ct. 2058, 2064 (2017)).

I.    Procedural Default

      A state prisoner may raise a federal habeas appeal only after he has exhausted

his claims through one full review in his state court’s appellate system. O’Sullivan

v. Boerckel, 526 U.S. 838, 845 (1999). Under § 2254(c), “an applicant [state prisoner]

shall not be deemed to have exhausted the remedies available in the courts of the

State . . . if he has the right under the law of the State to raise, by any available

procedure, the question presented.”        In a two-tiered state appellate system like



                                            12
Illinois, the state prisoner must exercise his right to direct appeal in the appellate

court and to raise a petition for discretionary review to the state supreme court.

O’Sullivan, 526 U.S. at 845. The state supreme court need not grant the petition for

the state prisoner to exhaust his state-court remedies. Id. But the state prisoner

must have followed the available procedure and given the state supreme court the

chance to review his claim. Id.

      Otherwise, the federal habeas appeal would offend the doctrine of dual

sovereignty enjoyed by state and federal courts. Burt, 571 U.S. at 19. State courts

have the duty and authority to safeguard constitutional rights equal to that of federal

courts. Id. (citing Trainor v. Hernandez, 431 U.S. 434, 443 (1977)). Thus, if a state’s

lower court conviction violates the constitution, the appellate courts of that state

should have an opportunity to correct it. O’Sullivan, 526 U.S. at 845. It would be

“unseemly” for a federal court to intervene before the state appellate process had run

its course. Davila, 137 S. Ct. at 2064 (quoting Rose v. Lundy, 455 U.S. 509, 518

(1982)). Thus, the exhaustion requirement forestalls any friction between state and

federal courts, preserving their dual sovereignty. O’Sullivan, 526 U.S. at 845.

      Here, Gordon must have raised all seven claims in his federal habeas petition

through Illinois’ two-tiered appellate system to satisfy his procedural requirement.

In other words, any claim Gordon did not present for review to the Illinois Supreme

Court in a PLA will fail for procedural default.

      Gordon submitted two PLAs to the Illinois Supreme Court. In the first PLA in

2014, he argued that the trial court erroneously applied Illinois Rule of Evidence 405,



                                          13
but that issue is not raised in Gordon’s habeas petition. In the second PLA, Gordon

raised the issue of ineffective assistance of trial counsel for failing to call mitigating

witnesses.   When the Illinois Supreme Court denied that PLA in 2018, Gordon

effectively exhausted the remedies available to him in state court for that claim only.

Therefore, the Court will consider the merits of the ineffective assistance of counsel

claim. Gordon failed to exhaust the other six claims in his habeas petition because

he did not submit them to the Illinois Supreme Court in either of the two PLAs. Those

six claims fail for procedural default, which precludes their review by this Court.

      Gordon does not argue for either of the two exceptions to procedural default,

and neither applies here. See Blackmon v. Williams, 823 F.3d 1088, 1099 (7th Cir.

2016) (the two procedural default exceptions are (1) prejudice stemming from the

default and (2) that denial of relief would constitute a miscarriage of justice).

II.   Ineffective Assistance of Trial Counsel

      Clear of § 2254’s procedural hurdles, Gordon’s fifth claim for ineffective

assistance of trial counsel faces two layers of deference. As noted above, this Court

is considerably deferential to state court judgments in both § 2254 and Strickland

cases. In order to overcome the presumptive deference in this case, Gordon must

show that the state court’s decision is “substantially different” from clearly

established Supreme Court precedent. Laux v. Zatecky, 890 F.3d 666, 674 (7th Cir.

2018) (quoting Williams v. Taylor, 529 U.S. 362, 405-406 (2000)). To prevail, Gordon

must show that his trial counsel’s performance fell so far “outside the wide range of




                                           14
reasonable professional assistance” as to prejudice Gordon’s case. Strickland, 466

U.S. at 689. He has not done so.

       Gordon argues that his trial counsel was constitutionally ineffective for not

calling witnesses whose mitigating testimony could have resulted in a lower sentence.

According to Gordon, the failure to call three witnesses amounts to a failure to

properly prepare a defense. (Dkt. 16 at 7-8.) He argues that he should have received

a second-degree murder sentence instead of first-degree murder. (Id. at 9.)

       The state’s brief opposing Gordon’s petition echoes the reasoning of the state

appellate court. The state argues that the mitigating testimony would have been

cumulative of the information presented in the PSI and would not have had an impact

on the sentence given the aggravating evidence against Gordon. (Dkt. 12 at 5.)

Further, the state argues that the appellate court reasonably applied existing

Supreme Court precedent regarding mitigating evidence in cases of Strickland

claims. (Id. at 6.)

       For ineffective assistance of counsel claims, a court should begin with the

prejudice prong if it fails more easily, and then, if necessary, move on to the

performance prong. Strickland, 466 U.S. at 670. Following common practice in this

Circuit, the Court will start with the prejudice prong, see, e.g., Amerson v. Farrey, 492

F.3d 848, 851 (7th Cir. 2007), and will consider the performance prong only if Gordon

satisfies his prejudice prong burden. Strickland, 466 U.S. at 670.




                                           15
      A.     Prejudice Prong

      Under the prejudice prong, Gordon must prove a reasonable probability that

“but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694. In other words, Gordon must establish a

reasonable likelihood that he would have received a different sentence had his trial

counsel called the proposed mitigating witnesses at sentencing.

      This Court will find prejudice if the existing and additional mitigating

testimony together outweigh the total aggravating evidence that led to Gordon’s

sentence. Ward v. Neal, 835 F.3d 698, 703 (7th Cir. 2016). The omission of evidence

prejudiced Gordon if it would have had “pervasive effect” on the inferences gleaned

at trial. Strickland, 466 U.S. at 695-96. However, if the omitted mitigating evidence

is just cumulative—repeating facts presented at trial—then it would not have

reasonably led to a different sentence. Ward, 835 F.3d at 703-04.           Cumulative

evidence does not alter the evidentiary picture, so omitting it is not prejudicial. Id.

      In Ward, the defendant received a death sentence for murder committed while

raping his victim. Id. at 704. The defendant appealed on ineffective assistance of

counsel grounds for his trial attorney’s failure to adequately investigate and present

mitigating testimony.    Id. at 702.   That testimony would have shown that the

defendant was a “well-behaved and thoughtful child” with a close relationship to his

grandfather and some psychological problems. Id. at 703. The Seventh Circuit

affirmed the trial court and all lower-court decisions holding that Ward was not

prejudiced by his lawyer’s strategy. Id. at 704. First, the mitigating testimony at



                                          16
issue was cumulative of the evidence presented at trial, and second, the mitigating

testimony did not outweigh the “mountain of stark [aggravating] evidence” that the

defendant “raped, tortured, and murdered” an adolescent girl. Id.

      Here, Gordon’s prejudice claim fails for the same reasons as the defendant’s in

Ward. First, Gordon’s additional mitigating evidence is cumulative of facts already

presented to the sentencing court in the PSI. The sentencing court already considered

that Gordon had a difficult upbringing and was a father. Adding more information

to that effect would not have altered the evidentiary picture at sentencing. Since the

omitted testimony would not have reasonably changed Gordon’s sentence, it did not

prejudice his case.

      Second, even if the omitted testimony substantially reinforced the mitigating

facts in the PSI, it does not overcome the mountain of aggravating evidence.

Testimony about Gordon’s improvements since becoming a father would not change

the fact that Gordon continued to be a member of the Mafia Vice Lords. At the time

of the shooting, Gordon was consorting with other gang members, including Powell,

a convicted felon, and had access to a firearm that he chose to use. All the while,

Gordon was on mandatory supervised release. Even if Gordon did pledge to improve

himself after becoming a father, his actions highlight continued unlawful behavior.

Thus, the omission of the mitigating testimony did not prejudice Gordon’s defense.

      Since Gordon cannot establish prejudice, this Court will not consider the

performance prong and the adequacy of his trial counsel’s representation.         See

Amerson, 492 F.3d at 851 (citing Strickland, 466 U.S. at 697).



                                         17
                                    Conclusion

      The Court denies Gordon’s petition for a writ of habeas corpus.         Gordon

procedurally defaulted six claims and failed to show ineffective assistance of counsel

on the seventh.

      The Court also declines to issue a certificate of appealability because Gordon

failed to substantially show the denial of a constitutional right, or that reasonable

jurists would debate, much less disagree, with this Court’s resolution of Gordon’s

petition. See 28 U.S.C. § 2253(c)(2); Peterson v. Douma, 751 F.3d 524, 528 (7th Cir.

2014) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).



                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge
Date: April 8, 2020




                                         18
